PER CURIAM.
Petitioner seeks review of the denial of its motion for a protective order. Respondent sought production of certain materials and information relative to the design of petitioner’s 1973 Toyota Corolla. Petitioner’s motion for a protective order requested the trial court to (a) prohibit respondent from disseminating said materials and information to anyone other than the respondent’s attorneys and expert witnesses; (b) limit any such dissemination to the purposes of this lawsuit; (c) and have any such materials produced returned to petitioner at the conclusion of the suit. Petitioner alleged that the information and material in question is “proprietary in nature and constitutes ‘trade secrets’ and that dissemination of such material and information would be detrimental to petitioner.”
At the trial court hearing on the motion for protective order petitioner failed to prove the allegations of the motion regarding trade secrets, and thus petitioner failed to show good cause for the issuance of a protective order. However, at oral argument counsel for respondent agreed to a stay of the dissemination of said information and material, pursuant to a suggestion for such a stay at oral argument, until the trial court rules on petitioner’s further motion for protective order (as to specific items produced) presently pending in the trial court.
Accordingly, we deny the petition for cer-tiorari, but direct that any dissemination of the information and material be stayed until December 22, 1980, or until such time as the trial court has ruled upon petitioner’s pending motion for a protective order.
DOWNEY and HURLEY, JJ., and UP-CHURCH, JOHN J., IV, Associate Judge, concur.